ON MOTION TO REVIEW COST ORDERS
BASKIN, Judge.
Upon review of the trial court’s order excluding costs incurred by appellant in preparation for her appeal, we reverse the order insofar as it excludes: (a) $182 for the transcript of the December 11, 1986 attorney fee hearing; (b) $549.50 for the transcript of the September 9,1986 custody trial; and (c) $123 of $273 for the transcript of the December 25 (sic) 1986, attorney fee hearing. See Finkelstein v. North Broward Hosp. Dist., 484 So.2d 1241, 1243 (Fla.1986); Tomorrow’s Choice, Inc. v. Bassing Co., 364 So.2d 530 (Fla. 3d DCA 1978).
Reversed and remanded for entry of an order including the foregoing costs.